Citation Nr: 0608321	
Decision Date: 03/22/06    Archive Date: 04/04/06

DOCKET NO.  00-12 617	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut

THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for hepatitis; and, if 
so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel
INTRODUCTION

The veteran served on active duty in the military from 
September 1968 to April 1970.

This appeal to the Board of Veterans' Appeals (Board) arose 
from May 2000 and January 2003 decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.  In the May 2000 rating decision, the RO denied 
the veteran's petition to reopen his previously disallowed 
claim for service connection for hepatitis.  In the January 
2003 rating decision, the RO denied his claim for service 
connection for PTSD.  He appealed both decisions.

In March 2004, the veteran testified at a video-conference 
hearing before the undersigned Veterans Law Judge (VLJ) of 
the Board.  Subsequently, in August 2004, the Board remanded 
the case to the RO via the Appeals Management Center (AMC) 
for additional development and consideration of the evidence.  
In an August 2005 supplemental statement of the case (SSOC), 
the AMC confirmed the RO's decisions and returned the case to 
the Board for further appellate review.


FINDINGS OF FACT

1.  The veteran served in Vietnam, but there is insufficient 
evidence to establish he was engaged in combat against enemy 
forces during any of the alleged stressful events at issue.

2.  PTSD, although since diagnosed, did not originate in 
service and is not otherwise causally related to the 
veteran's military service.  

3.  In August 1992, the RO denied the veteran's petition to 
reopen his claim for service connection for hepatitis.  


4.  The additional evidence received since that August 1992 
decision bears directly and substantially upon this claim, is 
neither cumulative or redundant, and by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of this claim.  

5.  The veteran's hepatitis A and B infections in service 
were acute and transitory and did not result in chronic 
residual disability.

6.  The veteran's hepatitis C was probably contracted as a 
result of intravenous (IV) drug use or a 1977 blood 
transfusion, and therefore, was not contracted in the line of 
duty and is not otherwise causally related to his military 
service, including to a service-connected disability (i.e., 
PTSD).


CONCLUSIONS OF LAW

1.  PTSD was not incurred or aggravated during service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.1, 3.6, 3.159, 3.102, 3.303 (2005).

2.  The RO's August 1992 decision denying the veteran's 
petition to reopen his claim for service connection for 
hepatitis is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 
3.104, 20.1103.

3.  New and material evidence has been submitted since that 
decision to reopen this claim.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.

4.  The veteran does not currently have chronic hepatitis A 
or B as a residual of a disease or injury incurred or 
aggravated during service.  38 U.S.C.A. §§ 1110, 5103A, 5107; 
38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303.

5.  The veteran's hepatitis C was not incurred or aggravated 
in the line of duty and is not proximately due to or the 
result of a service-connected disability (i.e., PTSD).  38 
U.S.C.A. §§ 105(a), 1110, 5103A, 5107; 38 C.F.R. §§ 3.1, 3.6, 
3.159, 3.301(d), 3.303, 310(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

With regard to the veteran's claim for service connection for 
PTSD, he was provided with VCAA notice in September 2002 and 
2004.  These letters provided him with notice of the evidence 
necessary to support his claim that was not on record at the 
time the letters were issued, the evidence VA would assist 
him in obtaining, and the evidence it was expected that he 
would provide.  The September 2004 VCAA letter also 
specifically requested that he submit any evidence in his 
possession pertaining to this claim.  Thus, the content of 
these letters provided satisfactory VCAA notice for this 
claim in accordance with 38 U.S.C.A. § 5103(a), 38 C.F.R. § 
3.159(b)(1), and Pelegrini II.

With regard to the veteran's petition to reopen his claim for 
service connection for hepatitis, he was provided with VCAA 
notice in May 2001 and September 2004.  These letters 
provided him with notice of the evidence necessary to support 
a claim for service connection, but did not explain that new 
and material evidence was needed to reopen a previously 
denied claim.  The Board notes, however, that the RO sent him 
a letter in February 2000 (before enactment of the VCAA) 
notifying him that new and material evidence would be needed 
to reopen his claim.  In addition, the May 2000 statement of 
the case (SOC) outlined the regulatory provisions and 
provided the definition of "new and material" evidence.  
Furthermore, to the extent the RO may have erred in this 
regard, since the Board is reopening his claim and 
considering it based on its merits, this was merely harmless 
error.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).  

The May 2001 and September 2004 letters also informed the 
veteran of the evidence VA would assist him in obtaining, and 
the evidence it was expected that he would provide.  The 
September 2004 VCAA letter also specifically requested that 
he submit any evidence in his possession pertaining to his 
claim for service connection for hepatitis.  Thus, the 
content of these letters provided satisfactory VCAA notice 
for this claim in accordance with 38 U.S.C.A. § 5103(a), 
38 C.F.R. § 3.159(b)(1), and Pelegrini II.

In Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) held, among other things, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  Pelegrini II, 18 Vet. App. at 119-
120.  With regard to the veteran's claim for service 
connection for PTSD, VCAA notice was provided in September 
2002, so before the RO's initial decision concerning this 
claim in January 2003.  Therefore, this was in accordance 
with the preferred sequence of events (VCAA letter before 
initial adjudication) specified in Pelegrini II.  

With regard to the veteran's petition to reopen his claim for 
service connection for hepatitis, VCAA notice letters were 
sent in May 2001 and September 2004.  With regard to this 
issue, the VCAA was enacted after the RO's initial 
adjudication of this claim in May 2000.  So obviously the RO 
could not comply with the requirement that the VCAA notice 
precede the initial RO adjudication.  This was impossible 
because the VCAA did not even exist when the RO initially 
adjudicated this claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini II, Vet. App. at 120.  But in 
Pelegrini II, the Court clarified that in cases, as here, 
where the VCAA notice was not issued until after the initial 
adjudication in question, VA does not have to vitiate the 
initial decision and start the whole adjudicatory process 
anew.  Rather, VA need only ensure the veteran receives or 
since has received content-complying VCAA notice such that he 
is not prejudiced.  See, Mayfield v. Nicholson, 19 Vet. App. 
103, 114 (2005) (An error, whether procedural or substantive, 
is prejudicial "when the error affects a substantial right 
so as to injure an interest that the statutory or regulatory 
provision involved was designed to protect such that the 
error affects 'the essential fairness of the [adjudication]."  
(quoting McDonough Power Equip., Inc. v. Greenwood, 
464 U.S. 548, 553 (1984).  Failure to provide notice before 
the first adverse decision by the AOJ would not have the 
natural effect of producing prejudice, and therefore, 
prejudice must be pled as to this deficiency.))

Here, the VCAA notice letters provided the veteran with ample 
opportunity to respond before the August 2005 SSOC, wherein 
the AMC readjudicated the claims based on the additional 
evidence that had been obtained since the initial rating 
decisions in question, SOCs, and any prior SSOCs.  He did not 
respond to the May 2001 letter, but he did respond to the 
September 2004 by providing a statement regarding his PTSD 
in-service stressors (see October 2004 statement).  He 
has not indicated he has any additional relevant evidence to 
submit or which needs to be obtained.  So under these 
circumstances, the Board finds he was afforded "a meaningful 
opportunity to participate effectively in the processing of 
his claim[s] by VA," and thus, "essentially cured the error 
in the timing of notice."  See Mayfield, 19 Vet. App. at 128 
(holding that section 5103(a) notice provided after initial 
RO decision can "essentially cure the error in the timing of 
notice" so as to "afford a claimant a meaningful 
opportunity to participate effectively in the processing of ... 
claim by VA") (citing Pelegrini II, 18 Vet. App. at 122-24).

In developing his claims, the RO obtained the veteran's 
service medical records (SMRs) and his VA outpatient 
treatment (VAOPT) records.  Private medical records were also 
received from Griffin Hospital.  In addition, VA examinations 
were scheduled in September and October 2002, and in May 
2005.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  He 
also provided oral testimony in support of his claims at a 
September 2000 hearing at the RO before a local Hearing 
Officer, and more recently in March 2004 during a video-
conference hearing before the undersigned VLJ of the Board.  
38 C.F.R. § 20.700(a).

In sum, the record reflects that the facts pertinent to the 
claims have been developed to the extent possible and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, " and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim[s]."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claim[s].


Entitlement to Service Connection for PTSD

Governing Statutes and Regulations

Service connection is granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
for PTSD, in particular, requires medical evidence 
establishing a diagnosis in accordance with 38 C.F.R. 
§ 4.125(a) (the diagnosis must conform to DSM-IV and be 
supported by findings on examination), credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 
10 Vet. App. 128, 137-138 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service - to support a 
diagnosis of PTSD - will vary depending upon whether the 
veteran engaged in "combat with the enemy," as established 
by recognized military combat citations or other official 
records.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 66 
(1993); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  If VA 
determines the veteran engaged in combat with the enemy and 
his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If, 
however, VA determines either that the veteran did not engage 
in combat with the enemy or that he did engage in combat, but 
that the alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain other objective information that corroborates 
his testimony or statements.  See Zarycki, 6 Vet. App. at 98.

When there is a current diagnosis of PTSD, the sufficiency of 
the claimed in-service stressor is presumed.  Cohen, 10 
Vet. App. at 144.  Nevertheless, credible evidence that the 
claimed in-service stressor actually occurred is still 
required.  38 C.F.R. § 3.304(f).  And credible supporting 
evidence of the actual occurrence of an in-service stressor 
cannot consist solely of after-the-fact medical nexus 
evidence.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  
Corroboration does not require, however, "that there be 
corroboration of every detail including the appellant's 
personal participation in the identifying process."  Suozzi 
v. Brown, 10 Vet. App. 307, 311 (1997).  

Mere presence in a combat zone is not sufficient to show that 
a veteran actually engaged in combat with enemy forces.  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991), affirmed on 
reconsideration, 1 Vet. App. 406 (1991).  On the other hand, 
whether a veteran has submitted sufficient corroborative 
evidence of claimed in-service stressors is a factual 
determination.  Pentecost v. Principi, 16 Vet. App. 124 
(2002).  And in both Pentecost and Suozzi, it was held that 
specific evidence that a veteran was actually with his unit 
at the time of an attack is not required to verify that 
attack as a PTSD stressor.  Pentecost, 16 Vet. App. at 128 
(holding that the Board erred in "insisting that there be 
corroboration of the veteran's personal participation"); 
Suozzi, 10 Vet. App. 310 - 11 (evidence that veteran's 
company received heavy casualties during an attack, even 
without specific evidence that the veteran was "integrally 
involved in the attack" was sufficient to reopen his claim 
for service connection for PTSD).  

Pursuant to the holdings in Pentecost and Suozzi, there does 
not need to be corroboration of each and every detail of the 
veteran's personal participation in the alleged combat 
activity in Vietnam.  Rather, the mere fact that his unit was 
involved in that combat activity is reason enough, alone, to 
presume that he experienced the type of stressor alleged in 
that capacity.  Thus, his combat stressor must be conceded, 
particularly when all reasonable doubt is resolved in his 
favor concerning this.  See 38 C.F.R. §3.102; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

In determining whether service connection is warranted, VA is 
responsible for considering both the positive and negative 
evidence.  If the evidence, as a whole, is supportive or is 
in relative equipoise (i.e., about evenly balanced), then the 
veteran prevails.  Conversely, if the preponderance of the 
evidence is negative, then service connection must be denied.  
See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Alemany, 9 Vet App. at 519.  
See also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) ("[T]he VCAA simply restated what existed in section 
5107 regarding the benefit-of-the-doubt doctrine" and does 
not mandate a discussion of all lay evidence of record.)


Legal Analysis

The veteran's SMRs are negative for any indication of a 
psychiatric condition during his military service.  The first 
indication of a psychiatric problem is the report of a June 
1992 VA examination for possible residuals of exposure to 
Agent Orange, which indicates he complained of frequent 
trouble sleeping, depression or excessive worry, and nervous 
trouble.  He was diagnosed with a schizoid personality 
disorder.  It was noted he had no PTSD stressors in Vietnam.

The veteran was first diagnosed with PTSD in August 2000 (see 
VAOPT note).  
He complained of intrusive thoughts, nightmares, 
hypervigilance, difficulties sleeping, memory problems, anger 
management problems, panic attacks, and depression.  The 
examiner indicated the veteran met the criteria for PTSD, but 
did not identify a stressor in service to support this 
diagnosis.  A March 2002 VAOPT report indicates the veteran 
said that he was in the artillery, was in combat zones, and 
was under constant attack.  He reported, however, that he was 
not involved in "atrocities" or direct combat, but recalled 
people disappearing from his unit.

A September 2002 PTSD Questionnaire filled out by the veteran 
indicates he was in the northern part of Vietnam in 1969.  He 
reported seeing people killed and wounded in action, but 
could not remember any of their names.  

The report of an October 2002 VA examination indicates the 
veteran reported he fired artillery, and often believed he 
would be attacked if his location was discovered.  He said he 
did not witness any casualties directly, but that a person 
from his unit disappeared.  A June 2003 VAOPT record 
indicates he reported being exposed to direct combat in 
Vietnam.  

In the September 2004 VCAA letter, the veteran was asked to 
provide more specific information relating to his purported 
stressors in service so that an attempt could be made to 
independently verify these events.  In response, he stated 
that he was in the Pleiku area with his unit and assisted 
unloading helicopters.  While unloading these helicopters, he 
said they came under fire.  He also said his unit came under 
rocket attack while he was stationed there (see October 2004 
statement).

The AMC forwarded this information to the U.S. Army and Joint 
Services Records Research Center (JSRRC) (formerly known as 
the Center for Unit Records Research (CURR)) in an attempt to 
verify the veteran's reported in-service stressors.  JSRRC's 
response confirmed that his unit was in the Pleiku area in 
May 1969.  JSRRC also noted that his unit was attached to the 
3rd Brigade, 4th Inf. Div. at Camp Oasis during the last week 
in May 1968.  During that time, his unit came under attack by 
enemy forces and a two-day battle ensued.  According to 
the veteran's personnel records, however, he was not in 
Vietnam during this attack.  

In sum, the veteran's personnel records confirm that he was a 
cannoneer with the 2nd Battalion, 9th Artillery, 4th Infantry 
Division.  He was in Vietnam from May 1969 to April 1970.  He 
received medals and awards indicating meritorious service, 
but not confirming he actually engaged in combat against 
enemy forces.  


Mere presence in the combat zone is insufficient.  Therefore, 
his lay statements relating to his purported stressors in 
service must be objectively corroborated.  Zarycki, 6 Vet. 
App. at 98.  

Unfortunately, JSRRC was unable to verify the veteran's 
statements based on the limited information he provided.  
Although JSRRC was able to confirm that his unit came under 
attack in May 1968 - this was before he was sent to Vietnam.  
And without independent verification of a stressor in 
service, to support his diagnosis, his claim for service 
connection for PTSD must be denied because the preponderance 
of the evidence is unfavorable - meaning there is no 
reasonable doubt to resolve in his favor.  See 38 C.F.R. 
§ 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Whether New and Material Evidence has been
Received to Reopen a Claim for Hepatitis

The veteran's initial claim for service connection for 
hepatitis was denied by the RO in November 1977.  He appealed 
to the Board, which also denied the claim in a March 1978 
decision.  Subsequently, in June 1992, he filed a petition to 
reopen this claim, which was denied by the RO in an August 
1992 rating decision.  He did not appeal that decision.  
Thus, the RO's August 1992 decision became final and binding 
on him based on the evidence of record.  See U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.200, 20.1103.  Furthermore, this, 
in turn, means there must be new and material evidence to 
reopen this claim and warrant further consideration of it on 
a de novo basis.  38 U.S.C.A. § 5108, 38 C.F.R. § 3.156; see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Board must determine whether new and material evidence 
has been received since the RO's August 1992 decision before 
proceeding further because this preliminary determination 
affects the Board's legal jurisdiction to reach the 
underlying claim to adjudicate it de novo.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The regulation relating to new and material evidence was 
amended effective August 29, 2001.  In this case, the veteran 
filed a petition to reopen his claim in January 2000.  So the 
amended version of 38 C.F.R. § 3.156(a), providing a 
new definition of new and material evidence, does not apply; 
instead the former definition does.

According to the former version of 38 C.F.R. § 3.156(a), new 
and material evidence meant evidence not previously submitted 
that bore directly and substantially upon the specific matter 
under consideration, which was neither cumulative or 
redundant, and which by itself or in connection with evidence 
previously assembled was so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001); see Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

Materiality contemplates evidence that "tend[s] to prove the 
merits of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).  When 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The relevant evidence received prior to the RO's August 1992 
rating decision includes the veteran's SMRs, private medical 
records from Griffin Hospital, and the reports of February 
and March 1977 VA examinations.  The report of an April 1970 
physical examination given prior to discharge from military 
service did not note any chronic hepatitis.  The reports of 
the February and March 1977 VA examinations indicated he 
reported that he had a hepatitis infection in 1968 at Fort 
Jackson, but the examiners noted no residuals from this 
reported infection.  In the August 1992 rating decision, the 
RO denied his petition to reopen this claim finding that new 
and material evidence had not been received to show that 
hepatitis was incurred in or aggravated by his active 
military service.  Furthermore, the evidence did not indicate 
this condition had existed continuously since his discharge 
from the military.

The evidence received since the August 1992 rating decision 
includes VAOPT records, additional SMRs, and the report of a 
September 2002 VA examination.  This evidence confirms the 
veteran was hospitalized in 1968 for a hepatitis infection, 
and has recently tested positive for hepatitis A, B, and C 
antibodies (indicating he has had an infection of each type 
of hepatitis at least once).  This evidence is so significant 
that it must be considered in order to fairly decide the 
merits of his claim that his hepatitis should be service 
connected.  Therefore, this additional evidence is both new 
and material and sufficient to reopen this claim.  See, e.g., 
Hickson v. West, 11 Vet. App. 374, 378 (1998).


Entitlement to Service Connection for Hepatitis

During his military service, from November 1968 to February 
1969, the veteran was hospitalized at a U.S. Army Hospital at 
Ft. Jackson, South Carolina, for treatment of infectious 
hepatitis.  At that time, he denied drug abuse, injections, 
or blood transfusions (i.e., typical risk factors for 
contracting hepatitis).  His condition improved and he was 
eventually released from the hospital.  The report of an 
April 1970 physical examination given prior to his discharge 
from military service does not note any residuals from this 
infection.

Private medical records from Griffin Hospital indicate the 
veteran was hospitalized for "serum hepatitis" from 
December 1970 to January 1971.  He noted a 1-year history of 
heroin use, which he said began after he went to Vietnam.  
"Serum hepatitis" is the old name for hepatitis B.

The reports of February and April 1977 VA examinations 
indicate the veteran had no residuals from prior hepatitis 
infections, however, no blood tests were conducted to confirm 
this.  Also in 1977, he was involved in a motor vehicle 
accident (MVA) and received a blood transfusion.

According to subsequent VAOPT records, a March 1998 
laboratory report indicates the veteran tested positive for 
hepatitis C antibodies, and hepatitis B surface antibodies.  
He tested negative for hepatitis B antigens, which indicates 
hepatitis B was not in an acute phase.  A May 2001 VAOPT 
record indicates he also tested positive for hepatitis A 
antibodies.  VAOPT records show ongoing monitoring, but no 
evidence of acute infection, cirrhosis, or other liver 
problems.  He has not had any treatment for hepatitis C 
because of concern the medication would interfere with his 
current psychiatric problems.

With regard to hepatitis A and B, the evidence indicates 
these infections were acute and transitory.  The record does 
not show continuity of symptomatology since the veteran's 
discharge from the military.  And when the fact of chronicity 
in service is not adequately supported or may be legitimately 
questioned, a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b); see, 
too, Savage v. Gober, 10 Vet. App 488. 495 (1997).  

The report of the September 2002 VA examination for hepatitis 
indicates the doctor noted that, in 1970, the type of 
hepatitis the veteran had could not be differentiated.  The 
doctor concluded the veteran probably contracted hepatitis C 
through IV drug use or the 1977 blood transfusion, and that 
the hepatitis infection he had during basic training was 
probably hepatitis B.  In other words, his hepatitis during 
service was not related to his hepatitis C (HCV).  The 
examiner noted that an HCV RNA test was ordered to verify the 
HCV antibody positivity.  A note on the report indicates HCV 
RNA was not detected.  A September 2002 Clinical Laboratory 
Report, however, indicates the veteran was tested for HIV RNA 
- not HCV RNA.  (HIV RNA was also not detected).  So it 
appears that either the wrong test was given or a 
typographical error was made.  Regardless, as will explained 
further below, even assuming the veteran has chronic 
hepatitis C, service connection is not warranted.  

As mentioned, the September 2002 VA examiner concluded the 
veteran probably contracted hepatitis C as a result of IV 
drug use or the 1977 blood transfusion.  With regard to the 
blood transfusion, this occurred after he was discharged from 
military service and, consequently, has no resulting 
relationship with his prior service.  With regard to IV drug 
use, he reported that he began using heroin while stationed 
in Vietnam during 1969 or 1970.  While this was after the 
hepatitis infection that occurred in 1968, during his basic 
training, it was before the infection that occurred in 
December 1970 shortly after he was discharged from military 
service.  In addition, he argues that his use of heroin was a 
form of self-medication for his PTSD (see Hr'g. Tr., pgs. 8-9 
(March 2004)).  In other words, he argues that he contracted 
hepatitis C due to his PTSD.

Generally an injury or disease incurred during active 
military service will not be deemed to have been incurred in 
the line of duty if such injury or disease was a result of 
the abuse of alcohol or drugs.  38 U.S.C.A. § 105(a); 38 
C.F.R. 3.301(d).  In Allen v. Principi, 237 F.3d 1368 (Fed. 
Cir. 2001), the Federal Circuit Court held that veterans can 
only recover for an alcohol or drug abuse disability 
secondary to a service-connected disability if they can 
adequately establish that their alcohol or drug abuse 
disability is secondary to or is caused by their primary 
service-connected disorder.  So compensation could only 
result where there is clear medical evidence establishing 
that the alcohol or drug abuse disability was indeed caused 
by a veteran's primary service-connected disability.  

The June 2005 addendum to the report of the May 2005 VA 
examination for PTSD indicates the evidence was insufficient 
for the examiner to conclude the veteran's drug abuse was 
secondary to his PTSD.  Furthermore, as discussed at length 
above, service connection for PTSD has not been established.  
So there is no basis under Allen for which the veteran can 
establish service connection for hepatitis C as a result of 
drug abuse.

For these reasons, the claim for service connection for 
hepatitis must be denied because the preponderance of the 
evidence is unfavorable - meaning there is no reasonable 
doubt to resolve in the veteran's favor.  See 38 C.F.R. 
§ 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).




ORDER

The claim for service connection for PTSD is denied.

The petition to reopen the claim for service connection for 
hepatitis is granted; however, entitlement to service 
connection is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


